Citation Nr: 0506545	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  97-26 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for dysthymic 
disorder, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for hiatal hernia and 
gastritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from September 1986 to 
March 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which continued the assigned evaluations for the 
disabilities at issue.   

The case was previously before the Board in August 2001, at 
which time it was remanded to afford the veteran 
comprehensive medical examinations and to afford due process.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issues on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The appellant's recurrent dysthymic disorder is 
manifested by no more than mild social and industrial 
impairment for the period prior to November 7, 1996, and, 
thereafter, by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or the symptoms are controlled by 
continuous medication

3.  The veteran's service-connected gastritis is not 
manifested by eroded or ulcerated areas and symptoms, 
dysphagia, arm or shoulder pain, or symptoms manifested by a 
considerable impairment of health.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
dysthymic disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9405 (prior 
to November 7, 1996), 38 C.F.R. § 4.130, Diagnostic Code 9433 
(from November 7, 1996).

2.  The criteria for an evaluation in excess of 10 percent 
for a hiatal hernia and gastritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.113, 4.114, 
Diagnostic Codes 7307, 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was enacted during 
the pendency of this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA).  This legislation provides 
among other things for notice and assistance to claimants 
under certain circumstances.  See also new regulations at 38 
C.F.R. § 3.159, promulgated pursuant to the enabling statute.  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO, as 
reflected by correspondence issued in March 2002 as well as 
subsequent rating decisions and Supplemental Statements of 
the Case.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA, and the notices pursuant 
to that legislation did not come into being until after the 
rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the 
Supplemental Statement of the Case of April 2004, issued 
after the initial VCAA notice, constitutes a decision that 
fully considered the VCAA.  Additionally, the Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.  

The issues on appeal pertain to increased evaluations and, in 
that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examinations.  The recent 
examinations are also relevant and adequate.  See Powell v. 
West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Mental Disorder

Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  The Board notes that the regulations pertaining 
to mental disorders were revised during this appeal.  Prior 
to November 7, 1996, such disorders were rated under 38 
C.F.R. § 4.132 (1996).  Effective November 7, 1996, the 
rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130. 61 Fed. Reg. 52700 (Oct. 
8, 1996).  The timing of this change requires the Board to 
first consider the claim under the pre-amended regulations 
for any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
pre-amended rating is warranted.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the old rating criteria for a dysthymic disorder a 
noncompensable rating is warranted when there are neurotic 
symptoms which may somewhat adversely effect relationships 
with others which do not cause impairment of working ability.

A 10 percent rating is warranted when there is less than the 
criteria for the 30 percent with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.

A 30 percent evaluation is warranted, when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

A 50 percent rating is warranted where ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

In a precedent opinion the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VA O.G.C. 
Prec. 9- 93 (Nov. 9, 1993).

Under the new rating criteria effective November 7, 1996, 
when a mental condition has been formerly diagnosed but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable evaluation is warranted.

A 10 percent rating is warranted where the disorder is 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where the symptoms are controlled by 
continuous medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF of 57 represents moderate 
symptomatology or moderate difficulty in social, occupational 
or school functioning.  Id.

Both sets of rating criteria were applied to the veteran's 
claim, as reflected by the August 1997 Statement of the Case.  
Accordingly, the veteran will not be prejudiced if the Board 
proceeds with appellate consideration of the claim presented.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes few mental health treatment records over the 
course of the rating period.  After a comprehensive review of 
the record, the Board is of the opinion that the disability 
for the pertinent period is fairly summarized and most 
thoroughly accounted for in the VA medical examinations of 
record, as summarized below.

The veteran's service connected mental disorder prior 
November 1996 is best represented by the VA examination of 
May 1996.  At that time, he reported working in the parts 
department of a car dealership and going to school.  He was 
living with a friend.  Thought processes were described as 
normal, without delusional or hallucinatory elements.  Mood 
was normal.  Sensorum was intact.

For the period after the revised evaluation criteria took 
effect, the veteran was afforded several VA examinations.  At 
one examination, in January 1998, his affect was described as 
constricted.  His mood was depressed and anxious without 
psychomotor retardation.  Perception was intact, without 
delusional or hallucinatory elements.  He had some vague 
paranoid thoughts of a persecutory nature.  The examiner 
assessed his disorder as mild with depressed mood and mild 
insomnia and some difficulty in social and occupational 
functioning.  A Global Assessment of Functioning (GAF) of 61 
was assigned.  

The veteran was afforded another VA examination in June 2003.  
He kept steady eye contact, and his answers were short but 
logical and relevant.  He was then living with his parents.  
He was alert and oriented in all spheres.  He reported still 
experiencing depressive spells but that they were noticeably 
improved with medication that had been started a year 
earlier.  No current hallucinations were noted.  He did not 
show much facial expressivity and there was an air of 
aloofness or detachment.  The examiner commented that vague 
paranoid thoughts "may have been present".  GAF was 
reported as 57.  Treatment reports from August 2003 reflect 
that the veteran was then living with his spouse.

The veteran's VA examinations reflect few abnormal clinical 
findings and not more than mild symptomatology attributed to 
the service-connected mental disorder.  The veteran most 
recently even reported that his symptomatology had improved 
with medication to treat his mental disorder.  At his most 
recent examination, a slightly lower GAF score was reported.  
However, the Board observes that at that time he had been 
living with his parents.  However, he reported living at home 
with a spouse shortly thereafter, which itself is reflective 
of social acclimatization belying a disablement more severe 
than is currently recognized.  The Board observes that the 
veteran appears generally able to handle his mental disorder 
well without the necessity for regular treatment.  In this 
case, the evidence for the period prior to November 1996 does 
not demonstrate symptomatology reflecting or approximating 
the criteria for a 30 percent or greater rating under the old 
rating criteria.  Moreover, the more recent medical evidence 
still demonstrates only a disorder consistent with the 
assigned rating under the revised rating criteria.  




Hiatal Hernia and Gastritis.

VA regulations acknowledge that diseases of the digestive 
tract, even though differing in site of pathology, may 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia, and 
nutrition.  38 C.F.R. § 4.113.  Consequently, certain 
diseases of the digestive system, including hypertrophic 
gastritis, Diagnostic Code 7307, and hiatal hernia, Code 
7346, will not be combined with each other.  Rather, a single 
evaluation is assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability so warrants.  38 C.F.R. § 4.114.

Under Diagnostic Code 7307, a 10 percent rating is assigned 
for hypertrophic gastritis (identified by gastroscope) when 
the disability is chronic, with small nodular lesions and 
symptoms.  A 30 percent rating is in order for chronic 
disability with multiple small eroded or ulcerated areas and 
symptoms.  The highest rating afforded by Diagnostic Code 
7307 for hypertrophic gastritis is 60 percent, which is 
assigned for a condition that is chronic, with severe 
hemorrhages, or large ulcerated or eroded areas.

Under Diagnostic Code 7346, a 10 percent rating is warranted 
with two or more symptoms of persistently recurring 
epigastric distress, dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain.  The next 
higher rating of 30 percent is provided when there is 
persistently recurring epigastric distress, dysphasia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  The maximum rating of 60 percent is provided when 
there are symptoms of pain, vomiting, material weight loss, 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

The rating criteria for certain disorders of the digestive 
system were revised, effective July 2, 2001.  Specifically, 
38 C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 
7312, 7343, 7344, and 7345 were revised. Diagnostic Code 7313 
was removed and Diagnostic Codes 7351 and 7354 were added.  
Those changes pertain to diagnostic codes unrelated to the 
evaluation of the veteran's service-connected disability.  
Consequently, the revisions have no bearing on the veteran's 
case.

In October 1996, the veteran underwent an endoscopy, which 
was returned as normal.  A comprehensive VA examination was 
afforded in June 2003.  The veteran acknowledged that his 
service connected gastroinstestinal disability did not affect 
his body weight.  He reported the absence of dysphagia and 
esophagus dilation treatment had not been necessary.  He 
acknowledged that the disability did not produce any 
functional impairment or lost time from work.  He felt that 
his hiatal hernia produced epigastric pain, scapular pain and 
the passing of black-tarry stools.  However, no anemia was 
appreciated.  His blood count was normal, with a marginally 
low white blood cell count, which was likewise evaluated as 
normal.  His nutritional status was characterized as 
excellent, and there was no tenderness to abdomen palpation.  
A January 2004 outpatient treatment record depicted 
gastritis/hiatal hernia stable on medication.  

As the competent medical evidence of record, to include 
diagnostic testing, shows no hemorrhages or ulcerated/eroded 
areas, no higher rating may be awarded pursuant to Diagnostic 
Code 7307.  The pertinent medical evidence does not reflect 
findings indicative of considerable impairment of health 
attributable to the service-connected hiatal 
hernia/gastritis.  The Board therefore finds that the 
necessary criteria for a disability rating in excess of 10 
percent are not present.  Accordingly, the 10 percent rating 
should be continued for the veteran's service connected 
gastrointestinal disorder.  38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7307, 7346.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's mental disorder or his gastrointestinal 
disability has caused marked interference with employment 
beyond that which is contemplated under the schedular 
criteria, or that there has been any necessary inpatient 
care.  Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for dysthymic disorder is 
denied. 

Entitlement to increased evaluation for hiatal hernia and 
gastritis is denied. 



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


